UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
REV. JAMES S. FALLER, II and         )
GARY S. VANDER BOEGH,                )
                                     )
                  Plaintiffs,        )
                                     )
      v.                             )  Civil Action No. 20-1597 (ABJ)
                                     )
U.S. DEPARTMENT OF JUSTICE, et. al., )
                                     )
                                     )
                  Defendants.        )
____________________________________)

                                     MEMORANDUM OPINION

       On June 12, 2020, pro se plaintiffs Rev. James S. Faller, II (“Faller”) and Gary S. Vander

Boegh (“Vander Boegh”) 1 filed this action against the U.S. Department of Justice (“DOJ”), U.S.

Department of Labor (“DOL”), U.S. Department of Energy (“DOE”), Internal Revenue Service

(“IRS”), and Nuclear Regulatory Commission (collectively, “Federal Defendants”), the

Commonwealth of Kentucky (“Kentucky”), and “Unk[n]own Actors.”                Compl. [Dkt. # 1].

Plaintiffs argue that defendants conspired to deprive them of their “constitutionally guaranteed

civil rights, freedoms and properties” in violation of 42 U.S.C. §§ 1981, 1983, and 1985; 18 U.S.C.

§§ 241, 242, and 1581(a–b); and the First, Fourth, Fifth, Sixth, and Eighth Amendments. 2 Compl.

at 17–24.   They seek various forms of relief, including declaratory judgments, permanent




1       Although Faller describes himself as a “practicing Autodidact lawyer,” Compl. at 14,
neither plaintiff is a licensed attorney, and the Court will afford both the benefit of the rules
governing the consideration of pro se pleadings.

2      Plaintiffs mention additional statutes, such as the False Claims Act, 31 U.S.C. § 3729, and
the Seventh and Fourteenth Amendments, in their jurisdictional statement. Compl. at 2–4. But
they do not specifically predicate any of the eleven causes of action on those provisions.


                                                1
injunctions, and compensatory and punitive damages. Compl. at 21–24. Faller claims defendants

have caused him a “direct loss of more than $1.8 [b]illion [d]ollars,” Compl. at 6, but there is no

quantification of Vander Boegh’s alleged damages.

       The Federal Defendants and Kentucky have filed separate motions to dismiss all claims in

the complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). Defs.’ Mot. to

Dismiss [Dkt. # 7] at 1; Def.’s Mot. to Dismiss [Dkt. # 13] at 1. Defendants argue that the claims

against them are barred by sovereign immunity, that the criminal statutes cited do not provide a

private cause of action, and that none of the counts states a viable claim for relief. See Mem. of P.

& A. in Supp. of Fed. Defs. Mot. to Dismiss [Dkt # 7-1] (“Fed. Mot.”); Mem. of P. & A. in Supp.

of Kentucky’s Mot. to Dismiss [Dkt # 13-1] (“KY Mot.”); see also Defs.’ Reply to Opp.

[Dkt. # 18] (“Fed. Reply”); Def.’s Reply to Opp. [Dkt. # 19] (“KY Reply”). Kentucky also asserts

that the federal courts should abstain from consideration of the claims seeking to enjoin pending

state court actions. KY Mot. at 7. Plaintiffs have opposed the motion. See Pls.’ Opp. to Mot.

[Dkt. # 17] (“Opp.”).

       On November 19, 2020, plaintiffs filed a motion to strike the motion to dismiss, an

emergency motion for a temporary restraining order, a motion for preliminary injunction, a motion

for hearing, and a motion for leave to file excess pages consisting of more than 1,700 exhibits.

Pls.’ Mot. to Strike [Dkt. # 9]; Pls.’ Mots. for TRO, Preliminary Injunction, and Hearing [Dkt. #

10]; Pls.’ Mot. to File Excess Pages [Dkt. # 11]. After denying plaintiffs’ motion to strike, the

Court deferred further briefing or consideration of plaintiffs’ remaining motions until resolution

of the pending motions to dismiss. Min. Order (Nov. 20, 2020). On April 5, 2021, plaintiffs filed

another motion asking the Court to reconsider that decision.           Sealed Mot. to Reconsider

Emergency Mot. for a Hearing for Temporary/Permanent Restraining Order [Dkt. # 22]



                                                 2
(SEALED). For the reasons set forth below, the Court will GRANT defendants’ motions to

dismiss. Because the complaint must be dismissed, plaintiffs’ remaining motions will be DENIED

as moot.

                                          BACKGROUND

       The preamble to the complaint explains:

               The Plaintiffs have both a diverse and a common background. In the end,
               both Plaintiffs have been attacked, deprived of multiple civil rights and
               robbed of assets and life. The stated attacks, infra, are specific and
               intentional efforts to silence the Plaintiffs and break them from stopping the
               illicit activities, at times, out right criminal behavior of a multitude of actors.
               The complained of, illicit activities have been specifically enabled by the
               Defendant’s singular and combined actions and intentional inactions which
               have forced the Plaintiff’s to seek judicial remedies.

Compl. at 6.

       According to the complaint, plaintiff Faller is a “twenty-five year plus expert in fighting

corruption,” who has “provided services to Judges, Lawyers, Law Enforcement, and even the

United States.” Compl. at 8; see also Compl. at 9 (“Faller began becoming high profile as an

expert in fighting corruption and taking cases wrought with injustice, one even referred to him

directly by former Attorney General Eric Holder that turned out to be a set up to attack Faller and

frame him”), 14 (“Faller assists lawyers, Judges Law Enforcement, governments and clients in

dealing with and fighting corruption”). He alleges that his efforts to expose wrongdoing have

resulted in an unending series of “dangerous reactions”:

               [H]e lost (2) two children and another was raped at four years old. Faller
               was falsely charged some (6) six times to silence him. Some of the events
               got so serious a sitting state Judge engaged in steps to have Faller
               assassinated. Fortunately the government arrested the state Judge on RICO
               charges.

               In other instances, the Commonwealth of Kentucky engaged in actions to
               falsely charge Faller (4) four times. One (1) of those indictments still stands
               today from 2006.


                                                   3
Compl. at 8.

        Plaintiff Vander Boegh is an engineer residing in West Paducah, KY, and former “licensed

solid waste manager” of the Paducah Gaseous Diffusion Plant (“Paducah Plant”) overseen by the

DOE. Compl. at 6–7, 14. While working at the Paducah Plant approximately twenty years ago,

plaintiff Vander Boegh allegedly discovered “illegal acts and intentional concealment of

mishandling of highly lethal materials,” including solid-waste materials contaminated with

radioactive, transuranic elements. Compl. at 6–7.

               The horrific effects of the transuranics ultimately polluted rivers, streams,
               land (including elementary schools[),] food crops and other places of human
               and animal exposure. The result of the pollution began to reveal itself in
               the forms of child sicknesses (including deadly cancers and deformities[),]
               adults becoming sick with cancer, brain tumors and other deadly sicknesses,
               while animals in the region began mutating, including a deer that was seen
               with (2) two heads.

Compl. at 7.

        The complaint alleges that the Paducah Plant exposed its employees, including plaintiff

Vander Boegh, to “beryllium in sufficient quantity to cause them to contract Chronic Beryllium

Disease, an irreversible, deadly medical condition that slowly kills the victim.” Compl. at 7

(emphasis in original) (footnote omitted). Plaintiff Vander Boegh alleges that he was terminated

for filing a complaint related to his discoveries, and that after his “departure from the site in 2004,”

he began helping “sick nuclear workers” initiate claims for their “work related illnesses.” Compl.

at 7.

        The two men met at a conference in approximately 2008, where plaintiffs “discovered they

were fighting the same persons” and began to work together “surreptitiously.” Compl. at 8. They

joined efforts to help workers at the Paducah Plant – whom they refer to as their “clients” – obtain




                                                   4
their “statutorily guaranteed compensation” for “exposure and or injuries relating to toxic materials

being illegally and negligently mishandled by the Defendants.” Compl. at 12, 16–17.

       Thereafter, according to the plaintiffs, federal and state officials conspired to “silence, and

if necessary, neutralize” them. Compl. at 17. They assert that “the Department of Justice and the

Commonwealth of Kentucky took specific steps to prevent Faller or Vander Boegh from having

ANY protection of law enforcement.” Compl. at 8 (emphasis in original).

       As the two men “pushed harder for justice,”

               The Attorney General for the State of Kentucky issued a written moratorium
               which ordered the entire Justice Cabinet for the Commonwealth of
               Kentucky to deny help of any kind to Faller or anyone on his behalf. At the
               same time, Commonwealth of Kentucky Officials took specific steps to
               interfere with Vander Boegh’s ability to represent his clients and to slowly
               deprive him of his own personal wealth.

Compl. at 9. Meanwhile, the complaint alleges, “DOJ, DOL and DOE, working on behalf of

corrupt officials, concocted methods to deny Vander Boegh his legal rights and protections of

law.” Compl. at 9.

       The complaint goes on:

               As time continued, Faller created a way to make direct submissions to
               Grand Juries in Kentucky. A federal Judge stepped in and changed the law
               of the land in the state of Kentucky to stop Faller. This same Federal judge,
               later, was involved in and was complicit to abduction of a witness and
               willful perjury in a make believe trial against Faller.

Compl. at 9. To stop Vander Boegh, the defendants would allegedly “manipulate records, cause

Vander Boegh’s lawyers to secretly work against his interests and prevent him from knowing of

various legal events, all designed to deprive and or remove millions of dollars of assets and benefits

that Vander Boegh either owned, or was a beneficiary of.” Compl. at 10. And “[s]pecific steps

were taken to continually interfere” with Faller’s “substantial revenues and support,” from sources

including “members of a Royal Family in Europe.” Compl. at 10.


                                                  5
       Plaintiffs allege that “[a]s Faller and Vander Boegh began closing in on the source and kind

of the Kentucky corruption,” Compl. at 10, federal and state officials engaged in a concerted effort

to prevent plaintiffs from exposing defendants’ “wrongful acts” and to deny compensation to

plaintiffs’ clients. Compl. at 16. They assert that “members of the Department of Justice worked

with highly corrupt State of Kentucky Officials . . . to have Faller continually indicted.” Compl.

at 10. Faller was eventually convicted of tax evasion in a “kangaroo trial” in which “the Judge

entered knowingly false testimony on behalf of a witness,” and “a witness for the Defense was

abducted by state officials to prevent her from testifying.” Compl. at 11. “After Faller was falsely

convicted . . . [he] was ordered to report to a prison camp where an effort was made to kill Faller

in an accident. Faller was locked in the hole with no medical attention for months and finally

released.” Compl. at 11–12.

       Meanwhile, “several corrupt officials began efforts to patently interfere with Vander

Boegh, eventually physically assaulting him in a parking lot and concocting false charges against

him in 2017.” Compl. at 10. The complaint adds that the perpetrators of the assault possess video

footage showing “the illicit assault was deliberate, planned and executed to stop Vander Boegh

from representing a multitude of sick and dying workers.” Compl. at 10. Also, the IRS, “a

weaponized asset against foes of the government . . . attacked Vander Boegh with threats, false

assessments and wrongful invoices,” and raided Faller’s office, seizing “a multitude of evidence

[] that would have assisted Vander Boegh in securing statutorily guaranteed compensation for his

clients.” Compl. at 12.

       There are many grievances detailed in the complaint, but plaintiffs emphasize that “[t]he

overt acts of these [d]efendants are so numerous and widespread that there is no way to name them




                                                 6
all.” Compl. at 17. They summarize that some of the overt acts committed in furtherance of the

conspiracy include:

                [F]iling false charges; creating administrative remedies which make
                proving facts and claims impossible; physical assaults and arrests; filing
                false claims of tax liabilities; conspiring with representative lawyers in
                related and unrelated matters to deprive the Plaintiffs of wealth; holding
                kangaroo proceedings; failing to protect the constitutional rights of the
                Plaintiffs; failing to enforce laws and regulations designed to protect
                workers and public from radioactive isotopes; failing to provide the
                protections of law enforcement guaranteed under the Constitutions of the
                United States and the State of Kentucky; failing to protect the Plaintiffs
                from wrongful prosecutions; failure to protect the Plaintiffs from
                depravation of civil rights; knowingly entering false and deceitful data in
                official proceedings; refusing to comply with Code of Federal Regulations;
                Intentionally postponing investigations long past the point that damage or
                death takes place; issuing written moratoriums to deny any and all rights of
                the protections of law enforcement; combine, conspiring and confederating
                to engage in the above listed overt acts.

Compl. at 17.

       Based on these allegations, plaintiffs have brought eleven claims: 3

      Count I, based on 42 U.S.C. § 1983, alleges a conspiracy to deprive plaintiffs of their
       constitutionally guaranteed civil rights.

      Count II, based on 42 U.S.C. § 1985 and 18 U.S.C. §§ 241 and 242, also alleges a
       conspiracy to deprive plaintiffs of their constitutionally guaranteed civil rights.

      Count III, based on 18 U.S.C. § 1581 and 42 U.S.C. §§ 1983 and 1985, alleges a conspiracy
       “to place the Plaintiff and a multitude of others in a state of Peonage.”

      Count IV alleges a conspiracy to deprive plaintiffs “of their constitutionally guaranteed
       civil rights, freedoms and properties in violation [of] 18 U.S.C. § 242.”

      Count V also alleges a conspiracy to deprive plaintiffs “of their constitutionally guaranteed
       civil rights, freedoms and properties,” but it is based on 42 U.S.C. § 1981.

      Count VI, based on 42 U.S.C. § 1985 and 18 U.S.C. § 241, alleges that defendants
       conspired “to create a culture, pattern of conduct and environment of pure and



3     Plaintiffs use bold for emphasis throughout the counts; the Court has omitted the bolding
when quoting the complaint.


                                                 7
       unadulterated terror” by “ordering a complete moratorium of the protections of law
       enforcement and protection of the laws” insofar as plaintiffs were concerned.

      Count VII alleges a conspiracy to deprive plaintiffs of constitutional rights in which
       defendants violated the Fourth, Fifth, Sixth, and Eighth Amendments as part of a “design[]
       to deprive the Plaintiff’s . . . of their Constitutionally guaranteed, First Amendment Right
       of Free Speech.”

      Count VIII, based on 18 U.S.C. § 241 and 42 U.S.C. § 1985, alleges a conspiracy to
       “intentionally obstruct[] legal judicial processes.”

      Count IX alleges a conspiracy to intentionally obstruct legal judicial processes in violation
       of the First Amendment.

      Count X alleges a conspiracy to engage in acts preventing the plaintiffs from being
       protected by the rule of law in violation of the Eighth Amendment, offering as an example
       “Faller has been tortured by keeping him under False charges . . . in Kentucky.” Count X
       adds that this is designed to silence Faller and violate his First Amendment rights.

      Count XI alleges defendants conducted “three falsely concocted raids on Plaintiff Faller
       against the Fourth Amendment of the United States Constitution in an effort to further false
       and malicious civil and state prosecutions.”

See Compl. at 17–21.

                STANDARDS OF REVIEW AND LEGAL BACKGROUND

Subject Matter Jurisdiction

       Federal courts are courts of limited jurisdiction, and the law presumes that “a cause lies

outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994) (internal citations omitted); see also Gen. Motors Corp. v. EPA, 363 F.3d 442, 448 (D.C.

Cir. 2004) (“As a court of limited jurisdiction, we begin, and end, with an examination of our

jurisdiction.”). “[B]ecause subject-matter jurisdiction is ‘an Art[icle] III as well as a statutory

requirement . . . no action of the parties can confer subject-matter jurisdiction upon a federal

court.’” Akinseye v. District of Columbia, 339 F.3d 970, 971 (D.C. Cir. 2003), quoting Ins. Corp.

of Ir., Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 (1982).




                                                8
       Under Rule 12(b)(1), the plaintiff bears the burden of establishing jurisdiction by a

preponderance of the evidence. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992). When

considering a motion to dismiss for lack of jurisdiction, unlike when deciding a motion to dismiss

under Rule 12(b)(6), the court “is not limited to the allegations of the complaint.” Hohri v. United

States, 782 F.2d 227, 241 (D.C. Cir. 1986), vacated on other grounds, 482 U.S. 64 (1987). Rather,

“a court may consider such materials outside the pleadings as it deems appropriate to resolve the

question [of] whether it has jurisdiction to hear the case.” Scolaro v. D.C. Bd. of Elections &

Ethics, 104 F. Supp. 2d 18, 22 (D.D.C. 2000), citing Herbert v. Nat’l Acad. of Scis., 974 F.2d 192,

197 (D.C. Cir. 1992); see also Jerome Stevens Pharms., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C.

Cir. 2005).

Sovereign Immunity

       When a case is brought against a governmental entity, an essential aspect of the

jurisdictional analysis is whether that entity may be sued at all. “It is axiomatic that the United

States may not be sued without its consent and that the existence of consent is a prerequisite for

jurisdiction.” United States v. Mitchell, 463 U.S. 206, 212 (1983). The United States and its

agencies are immune from suit in their official capacities unless Congress has expressly waived

the defense of sovereign immunity by statute. FDIC v. Meyer, 510 U.S. 471, 475 (1994); Albrecht

v. Comm. on Emp. Benefits of Fed. Rsrv. Emp. Benefits Sys., 357 F.3d 62, 67 (D.C. Cir. 2004)

(“[f]ederal agencies or instrumentalities performing federal functions always fall on the

‘sovereign’ side of [the] fault line; that is why they possess immunity that requires waiver.”).

Consent may not be implied; it must be “unequivocally expressed.” United States v. 116 Nordic

Vill., Inc., 503 U.S. 30, 33–34 (1992). A waiver of immunity is strictly construed in favor of the

sovereign. Orff v. United States, 545 U.S. 596, 601–02 (2005). “A plaintiff must overcome the



                                                 9
defense of sovereign immunity in order to establish the jurisdiction necessary to survive a Rule

12(b)(1) motion to dismiss.” Jackson v. Bush, 448 F. Supp. 2d 198, 200 (D.D.C. 2006), citing

Tri–State Hosp. Supply Corp. v. United States, 341 F.3d 571, 575 (D.C. Cir. 2003).

       States receive sovereign immunity under the Eleventh Amendment. Absent a waiver, the

Eleventh Amendment renders a state “immune from suits brought in federal courts by her own

citizens as well as by citizens of another State.” Morris v. WMATA, 781 F.2d 218, 222–23 (D.C.

Cir. 1986), citing Edelman v. Jordan, 415 U.S. 651, 662–63 (1974). A waiver arises when a state

consents to suit or Congress abrogates the state’s immunity. Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 99–100 (1984); Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 55 (1996)

(“Congress may abrogate states’ sovereign immunity if it has ‘unequivocally expresse[d] its intent

to abrogate the immunity’ and has acted ‘pursuant to a valid exercise of power.’”), quoting Green

v. Mansour, 474 U.S. 64, 68 (1985). Although “the immunity is one of the state, ‘some agencies

exercising state power have been permitted to invoke the Amendment in order to protect the state

treasury from liability that would have had essentially the same practical consequences as a

judgment against the State itself.’” Morris at 223, quoting Lake Country. Ests. v. Tahoe Reg’l

Planning Agency, 440 U.S. 391, 400–01 (1979). Moreover, this immunity applies to claims

premised on constitutional rights, Alabama v. Pugh, 438 U.S. 781 (1978), and seeking relief

beyond monetary compensation. Cory v. White, 457 U.S. 85, 91 (1982) (“limiting the strictures

of the Eleventh Amendment to a suit for a money judgment[] would ignore the explicit language

and contradict the very words of the Amendment itself.”). 4




4       Plaintiffs did not respond to defendants’ arguments regarding sovereign immunity, but
since plaintiffs are pro se and sovereign immunity involves the Court’s jurisdiction, the Court will
analyze the issue and not treat the matter as conceded.


                                                10
Failure to State a Claim

       Once a court is satisfied of its jurisdiction, it may proceed to assess the strength of the

allegations. “To survive a [Rule 12(b)(6)] motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

In Iqbal, the Supreme Court reiterated the two principles underlying its decision in Twombly:

“First, the tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions,” and “[s]econd, only a complaint that states a plausible claim for

relief survives a motion to dismiss.” Id. at 678–79, quoting Twombly, 550 U.S. at 555–56.

       A claim is facially plausible when the pleaded factual content “allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678, citing

Twombly, 550 U.S. at 556. “The plausibility standard is not akin to a ‘probability requirement,’

but it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id., quoting

Twombly, 550 U.S. at 556. A pleading must offer more than “labels and conclusions” or a

“formulaic recitation of the elements of a cause of action,” id., quoting Twombly, 550 U.S. at 555,

and “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id., citing Twombly, 550 U.S. at 555.

       When considering a motion to dismiss under Rule 12(b)(6) or Rule 12(b)(1), the Court is

bound to construe a complaint liberally in the plaintiff’s favor, and it should grant the plaintiff “the

benefit of all inferences that can be derived from the facts alleged.” Kowal v. MCI Commc’ns

Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994), citing Schuler v. United States, 617 F.2d 605,608; see

also Am. Nat’l Ins. Co. v. FDIC, 642 F.3d 1137, 1139 (D.C. Cir. 2011), quoting Thomas v. Principi,

394 F.3d 970, 972 (D.C. Cir. 2005) (applying principle to a Rule 12(b)(1) motion). Nevertheless,



                                                  11
the Court need not accept inferences drawn by the plaintiff if those inferences are unsupported by

facts alleged in the complaint, nor must the Court accept plaintiff’s legal conclusions. Browning

v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002) (rule 12(b)(6) case); Food and Water Watch, Inc.

v. Vilsack, 808 F.3d 905, 913 (D.C. Cir. 2015) (rule 12(b)(1) case).

        When an action is brought by a pro se plaintiff, a district court has an obligation “to

consider his filings as a whole before dismissing a complaint,” Schnitzler v. United States, 761

F.3d 33, 38 (D.C. Cir. 2014), citing Richardson v. United States, 193 F.3d 545, 548 (D.C. Cir.

1999), because such complaints are held “to less stringent standards than formal pleadings drafted

by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). Nevertheless, the Court need not accept

inferences drawn by the plaintiff if those inferences are unsupported by facts alleged in the

complaint, nor must the Court accept plaintiff’s legal conclusions. See Kowal, 16 F.3d at 1276;

see also Browning, 292 F.3d at 242. In ruling upon a motion to dismiss for failure to state a claim,

a court may ordinarily consider only “the facts alleged in the complaint, documents attached as

exhibits or incorporated by reference in the complaint, and matters about which the Court may

take judicial notice.” Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196 (D.D.C. 2002), citing

EEOC v. St. Francis Xavier Parochial Sch., 117 F.3d 621, 624–25 (D.C. Cir. 1997).

                                            ANALYSIS

   I.      Count I fails because 42 U.S.C. § 1983 does not support an action against the
           Federal Defendants or Kentucky.

        Count I alleges that defendants “did in fact combine, conspire and confederate to deprive

the Plaintiffs, jointly and individually for illicit purposes to deprive them of their constitutionally

guaranteed civil rights in violation of 42 U.S.C. § 1983.” Compl. at 17.

        Section 1983, enacted as part of the Civil Rights Act of 1871, provides:




                                                  12
               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of Columbia,
               subjects, or causes to be subjected, any citizen of the United States or other
               person within the jurisdiction thereof to the deprivation of any rights,
               privileges, or immunities secured by the Constitution and laws, shall be
               liable to the party injured in an action at law, suit in equity, or other proper
               proceeding for redress.

42 U.S.C. § 1983.

       Since the statute applies only to those acting under color of state law, the law is clear that

section 1983 cannot be the basis for an action against the federal government or a federal official,

see, e.g., Abramson v. Bennett, 707 F. Supp. 13, 16 (D.D.C. 1989), aff’d 889 F. 2d 291 (D.C. Cir.

1989), and thus, the statute does not serve as the necessary waiver of sovereign immunity. Settles

v. U.S. Parole Comm’n, 429 F.3d 1098, 1105 (D.C. Cir. 2005) (The United States and its agencies

have not waived immunity under section 1983). 5

       Moreover, the statute created a cause of action against a “person” who violates another’s

constitutional rights, and “neither a State nor its officials acting in their official capacities are

‘persons’ under § 1983.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). See also

Iqbal, 556 U.S. at 676 (2009) (In a section 1983 lawsuit, “a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.”). Under those circumstances, plaintiffs have not pointed the Court to any provision

of state or federal law that would waive Kentucky’s sovereign immunity. See Edelman v. Jordan,

415 U.S. 651, 676–77 (1974) (“[section] 1983 was [not] intended to create a waiver of a State’s

Eleventh Amendment immunity merely because an action could be brought under that section

against state officers, rather than against the State itself.”); see also Kentucky v. Graham, 473 U.S.



5      This would also require the dismissal of any claims in Count 1 against any unknown
individual federal actors.



                                                 13
159, 171 (1985) (holding that the state of Kentucky’s sovereign immunity under section 1983

barred plaintiffs’ claim of attorneys’ fees, even though plaintiffs prevailed against state officials

in their personal capacity).

          For these reasons, the Court will dismiss Count I against the Federal Defendants and the

Commonwealth of Kentucky under Fed. R. Civ. Proc. 12(b)(1). 6

    II.      Counts II, IV, VI, and VIII fail because 42 U.S.C. § 1985 does not waive sovereign
             immunity and 18 U.S.C. §§ 241 and 242 do not give rise to a private right of action.

             A. Section 1985

          Section 1985 prohibits three forms of interference with civil rights:

                 (1) Preventing officer from performing duties

                 If two or more persons in any State or Territory conspire to prevent, by
                 force, intimidation, or threat, any person from accepting or holding any
                 office, trust, or place of confidence under the United States, or from
                 discharging any duties thereof . . . ;

                 (2) Obstructing justice; intimidating party, witness, or juror

                 If two or more persons in any State or Territory conspire to deter, by force,
                 intimidation, or threat, any party or witness in any court of the United States
                 from attending such court, or from testifying to any matter pending therein,
                 . . . , or to injure such party or witness in his person or property on account
                 of his having so attended or testified, or to influence the verdict,
                 presentment, or indictment of any grand or petit juror in any such court, or
                 to injure such juror in his person or property . . . ; or if two or more persons
                 conspire for the purpose of impeding, hindering, obstructing, or defeating,
                 in any manner, the due course of justice in any State or Territory, with intent
                 to deny to any citizen the equal protection of the laws, or to injure him or
                 his property for lawfully enforcing, or attempting to enforce, the right of
                 any person, or class of persons, to the equal protection of the laws;

                 (3) Depriving persons of rights or privileges

                 If two or more persons in any State or Territory conspire or go in disguise
                 on the highway or on the premises of another, for the purpose of depriving,
                 either directly or indirectly, any person or class of persons of the equal


6         Unknown individual state actors will be addressed in Section V of this opinion below.


                                                   14
               protection of the laws . . . ; or for the purpose of preventing or hindering the
               constituted authorities of any State or Territory from giving or securing to
               all persons within such State or Territory the equal protection of the laws;
               or if two or more persons conspire to prevent by force, intimidation, or
               threat, any citizen who is lawfully entitled to vote, from giving his support
               or advocacy in a legal manner . . . ;

It further provides that a person who is injured by any act in furtherance of a conspiracy described

in the section, or who through such a conspiracy was “deprived of having and exercising any right

or privilege of a citizen of the United States,” may bring “an action for the recovery of damages

occasioned by such injury or deprivation, against any one or more of the conspirators.” 42 U.S.C.

§ 1985(3).

       Count II cites section 1985(3) and asserts that defendants “did in fact combine, conspire

and confederate to deprive the Plaintiffs, jointly and individually for illicit purposes to deprive

them of their constitutionally guaranteed civil rights.” Compl. at 18.

       It is clear from the recitation of the provisions proscribing acts by “two or more persons in

any State or Territory,” and the conclusion authorizing an injured person to bring a lawsuit against

those co-conspirators, that section 1985 does not create a cause of action against agencies of the

federal government. For that reason, as with section 1983 and the other sections of the Civil Rights

Act, courts have consistently held that the United States and its agencies have not waived sovereign

immunity under section 1985. See Hohri v. United States, 782 F.2d 227, 245 n.43 (D.C. Cir. 1986)

(§§ 1981, 1985, and 1986 “by their terms, do not apply to actions against the United States”),

vacated on other grounds, 482 U.S. 64 (1987); Unimex, Inc. v. HUD, 594 F.2d 1060, 1061 (5th

Cir. 1979) (sovereign immunity not waived under the civil rights statutes, §§ 1981, 1983, 1985,

and 1986).

       Section 1985 claims also must be dismissed against the Commonwealth of Kentucky

because courts have not found an “unequivocal expression of congressional intent,” Pennhurst,


                                                 15
465 U.S. at 99, in section 1985 that would abrogate the Eleventh Amendment. See Quern v.

Jordan, 440 U.S. 332, 342 (1979) (emphasizing “that Congress [did not intend] by the general

language of the [Civil Rights Act of 1871] to overturn the constitutionally guaranteed immunity

of the several States.”).

            B. There is no private right of action under 18 U.S.C. §§ 241, 242.

        Count II alleges that defendants conspired to deprive the plaintiffs of their constitutional

rights in violation of 18 U.S.C. §§ 241 and 242 in addition to section 1985. Compl. at 18.

        Section 241 states:

                If two or more persons conspire to injure, oppress, threaten, or intimidate
                any person in any State, Territory, Commonwealth, Possession, or District
                in the free exercise or enjoyment of any right or privilege secured to him by
                the Constitution or laws of the United States, or because of his having so
                exercised the same; or

                If two or more persons go in disguise on the highway, or on the premises of
                another, with intent to prevent or hinder his free exercise or enjoyment of
                any right or privilege so secured—

                They shall be fined under this title or imprisoned not more than ten years,
                or both . . .

        Section 242 provides:

                Whoever, under color of any law, statute, ordinance, regulation, or custom,
                willfully subjects any person in any State, Territory, Commonwealth,
                Possession, or District to the deprivation of any rights, privileges, or
                immunities secured or protected by the Constitution or laws of the United
                States, or to different punishments, pains, or penalties, on account of such
                person being an alien, or by reason of his color, or race, than are prescribed
                for the punishment of citizens, shall be fined under this title or imprisoned
                not more than one year, or both . . .

        These two provisions of Title 18 are criminal statutes, and they do not on their face

authorize the bringing of a civil action by a private party. “Like substantive federal law itself,

private rights of action to enforce federal law must be created by Congress.” Alexander v.




                                                 16
Sandoval, 532 U.S. 275, 286 (2001). “The judicial task is to interpret the statute Congress has

passed to determine whether it displays an intent to create not just a private right but also a private

remedy.” Id. If Congress did not intend to create a private cause of action, “a cause of action does

not exist and courts may not create one, no matter how desirable that might be as a policy matter,

or how compatible with the statute.” Id. at 286–87.

       Courts generally decline to “infer a private right of action from ‘a bare criminal statute.’”

Cent. Bank of Denver, N.A. v. First Interstate Bank of Denver, N.A., 511 U.S. 164, 190 (1994),

quoting Cort v. Ash, 422 U.S. 66, 80 (1975). So, though “provision of a criminal penalty does not

necessarily preclude implication of a private cause of action for damages,” Cort, 422 U.S. at 79,

in practice courts have “rarely implied a private right of action under a criminal statute.” Lee v.

United States Agency for Int’l Dev., 859 F.3d 74, 77 (D.C. Cir. 2017), quoting Chrysler Corp. v.

Brown, 441 U.S. 281, 316 (1979).

       In considering whether to imply a private right of action, courts consider four factors:

               First, is the plaintiff one of the class for whose especial benefit the statute
               was enacted—that is, does the statute create a federal right in favor of the
               plaintiff? Second, is there any indication of legislative intent, explicit or
               implicit, either to create such a remedy or to deny one? Third, is it
               consistent with the underlying purposes of the legislative scheme to imply
               such a remedy for the plaintiff? And finally, is the cause of action one
               traditionally relegated to state law, in an area basically the concern of the
               States, so that it would be inappropriate to infer a cause of action based
               solely on federal law?

Cort, 422 U.S. at 78 (citations and internal quotation marks omitted).

       The D.C. Circuit has already determined that the general principle – that criminal statutes

do not imply private rights of action – holds true with regards to sections 241 and 242. See Crosby

v. Catret, 308 F. App’x 453 (D.C. Cir. 2009) (unpublished) (“The district court properly rejected

appellant's attempt to invoke 18 U.S.C. § 241 and 18 U.S.C. § 242 to initiate a prosecution against



                                                  17
the named defendants because there is no private right of action under these criminal statutes.”),

citing Cok v. Cosentino, 876 F.2d 1, 2 (1st Cir. 1989); Cok, 876 F.2d at 2 (“Only the United States

as prosecutor can bring a complaint under 18 U.S.C. §§ 241–242 . . . . These statutes do not give

rise to a civil action for damages.”) (citations omitted); see also Henry v. Albuquerque Police

Dep’t, 49 F. App’x 272, 273 (10th Cir. 2002) (unpublished) (pursuant to “settled law,” sections

241 and 242, “like other such statutes, do not provide for a private civil cause of action”) (citations

omitted). Moreover, as the First Circuit pointed out in Cok, 876 F.2d at 2, the existence of a direct

civil analogue implies that Congress did not intend for these criminal statutes to also provide a

civil remedy, and that to infer one would be inconsistent with the larger statutory scheme.

       In light of this circuit precedent and the persuasive rulings of other courts, and in the

absence of any argument by plaintiffs to the contrary, Count II must be dismissed against all

defendants, federal or state, known or unknown, insofar as it is based on the two sections of Title

18.

       Given these findings with respect to Count II, several other counts fall in their entirety.

       Count IV, also alleging a conspiracy to deprive the plaintiffs of their civil rights, is based

solely on section 242, and therefore, it will also be dismissed.

       Count VI, which alleges that the defendants conspired to deprive them of their

constitutional rights and “to create a culture, pattern of conduct and environment of pure and

unadulterated terror for anyone . . . and to have extreme fear and terror of retaliation by the

Defendants and others who have adopted their illicit methods to Oppress, Silence, Hinder and

Obstruct any lawful adversary,” Compl. at 19, and Count VIII, which alleges that the defendants

conspired to deprive them of their constitutional rights by “intentionally obstructing legal




                                                  18
processes,” Compl. at 19, are predicated on the combination of 42 U.S.C. § 1985 and 18 U.S.C. §

241, and therefore, like Count II, they will also be dismissed.

    III.      Count III fails because 18 U.S.C. § 1581 does not create a private right of action.

           Count III alleges that defendants conspired to deprive plaintiffs of “their constitutionally

guaranteed civil rights in acts of Civil Rights violations against the Plaintiffs to place the Plaintiff

and a multitude of others in a state of Peonage.” Compl. at 18. It is based on 42 U.S.C. §§ 1983

and 1985, which do not supply jurisdiction for the reasons stated above, and it is also predicated

on 18 U.S.C. § 1581.

           Section 1581 criminalizes holding a person in a state of peonage, or a “condition of

compulsory service, based upon indebtedness of the peon to the master.” United States v.

Reynolds, 235 U.S. 133, 144 (1914); Clyatt v. United States, 197 U.S. 207, 215 (1905). The crime

of peonage requires two fundamental elements: (1) that the victim is coerced to work against their

will, and (2) to discharge a debt they owe. See Reynolds, 235 U.S. at 144 (“we must determine

whether the [victim] was in reality working for a debt which he owed the [master], and [] the labor

was performed under such coercion as to become compulsory service for the discharge of the

debt.”); see also Pierce v. United States, 146 F.2d 84, 86 (5th Cir. 1944) (victim must prove that

she is held against her will and forced to work to satisfy a debt).

           Putting aside the problem that plaintiffs have not included any facts in their complaint that

would support an inference that they were bound to any defendant, named or unnamed, in

indentured servitude, they have not established that the criminal provision creates a private cause

of action. Plaintiffs have not pointed to any legislative history indicating an intent to create a civil

remedy, nor have they demonstrated that they belong to a “class for whose especial benefit the




                                                    19
statute was enacted,” 7 or how a private right of action would be consistent with the larger

legislative scheme. See Cort, 422 U.S. at 78.

         And while the D.C. Circuit has yet to address whether 18 U.S.C. § 1581 contains a private

right of action, many other courts have held that this criminal statute does not give rise to a private

right of action. See, e.g., Eddins v. Summers, 23 F. App’x 221, 223 (6th Cir. 2001) (finding

plaintiff’s section 1581 claim frivolous because plaintiff was “not authorized to initiate criminal

prosecutions”); Partin v. Gevatoski, No. 6:19-CV-1948-AA, 2020 WL 4587386, at *3 (D. Or.

Aug. 10, 2020) (dismissing plaintiff’s section 1581 claim on grounds that “[f]ederal criminal

statutes [] do not provide a basis for a private cause of action”), quoting Frost v. Robertson, No.

CV06-174-S-BLW, 2009 WL 735690, at *16 (D. Idaho Mar. 19, 2009); Dolla v. Unicast Co., 930

F. Supp. 202, 205 (E.D. Pa. 1996) (no private right of action under section 1581 “because it is a

criminal statute and because there is no evidence that Congress intended to extend application of

§ 1581 to the civil context.”). The Court finds this unanimity to be instructive and persuasive, and

having not been presented with any arguments to the contrary, this Court will also decline to infer

a private right of action from this criminal statute.

         As a result, section 1581 cannot form the basis of plaintiffs’ claims, and it follows that

Count III must be dismissed against all defendants, known or unknown.

   IV.      Count V also fails due to sovereign immunity.




7       The Supreme Court has noted that merely alleging that a crime was committed against you
is insufficient to show that a plaintiff belongs to a special class of intended beneficiaries; “[e]very
criminal statute is designed to protect some individual, public, or social interest. . . . To find an
implied civil cause of action for the plaintiff in this case is to find an implied civil right of action
for every individual, social, or public interest which might be invaded by violation of any criminal
statute. To do this is to conclude that Congress intended to enact a civil code companion to the
criminal code.” Cort, 422 U.S. at 79 (citation omitted).


                                                  20
         Count V alleges that the defendants conspired “for illicit purposes” to deprive them of their

constitutionally guaranteed civil rights in violation of 42 U.S.C. § 1981. This provision of the

Civil Rights Act relates to the right to enter into contracts, and it states:

                All persons within the jurisdiction of the United States shall have the same
                right in every State and Territory to make and enforce contracts, to sue, be
                parties, give evidence, and to the full and equal benefit of all laws and
                proceedings for the security of persons and property as is enjoyed by white
                citizens, and shall be subject to like punishment, pains, penalties, taxes,
                licenses, and exactions of every kind, and to no other.

42 U.S.C. § 1981. But as noted in section II(A) above, courts have held that Congress did not

waive the sovereign immunity of the United States and its agencies or instrumentalities when it

enacted this set of provisions. See Hohri v. United States, 782 F.2d at 245 n.43; see also Unimex,

594 F.2d at 1061 (no waiver of federal sovereign immunity). The same applies to the states. See

Quern, 440 U.S. at 342 (Civil Rights Act of 1871 did not “overturn the constitutionally guaranteed

immunity of the several States”); Thompson v. WMATA, No. 01-7026, 2001 WL 1154420, at *1

(D.C. Cir. Aug. 9, 2001) (Affirming that Eleventh Amendment immunity applies to states and

arms of the state and has not been waived under § 1981).

         Accordingly, the Court will dismiss Count V.

    V.      Counts VII, IX, X, and XI do not state Bivens claims for violations of plaintiffs’
            First Amendment rights.

         Counts VII, IX, X, and XI all arise out of plaintiffs’ allegations that the defendants went to

great lengths to use illegal means to silence them.

         Count VII alleges that defendants conspired to commit a series of constitutional violations

that deprived plaintiffs of civil rights guaranteed by the Fourth, Fifth, Sixth, and Eighth

Amendments, “all designed to deprive the plaintiffs of their Constitutionally guaranteed, First

Amendment Right of Free Speech.” Compl. at 19.



                                                   21
       Count IX alleges a conspiracy to violate plaintiffs’ First Amendment rights “by refusing to

and intentionally obstructing legal judicial processes.” Compl. at 20.

       Count X alleges that defendants violated plaintiffs’ Eighth Amendment rights by torturing

Faller and bringing a series of false indictments against him starting in 2002, all “designed to

silence Faller and violate his First Amendment, Free Speech Rights.” Compl. at 20.

       And Count XI asserts that defendants conspired to deprive the defendants of their civil

rights by “conducting three falsely concocted raids on Plaintiff Faller against the Fourth

Amendment . . . in an effort to further false and malicious civil and state prosecutions and to

remove and dispose of the valid defenses to the false charges . . . where the defendants failed to

provide legitimate, law abiding . . . Courts and redress, protected under the First Amendment.”

Compl. at 19–21.

       In Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971), 8 the Supreme Court recognized a private cause of action against individual federal officials

who violated the claimant’s constitutional rights while acting in their individual capacity under

color of federal law. See Simpkins v. District of Columbia, 108 F.3d 366, 369 (D.C. Cir. 1997)

(holding that Bivens action governs only federal officials acting in their private capacities). This

means that none of the claims could be brought against the United States itself or the federal

agencies that are named as defendants here, see Meyer, 510 U.S. at 486 (the United States has not

consented to be sued for monetary damages based on a constitutional violation or, in other words,

for a “Bivens-type cause of action directly against a federal agency.”), and none could be brought



8       Though plaintiffs do not mention Bivens in their counts, they do style the complaint as a
Bivens action in their jurisdictional statement. See Compl. at 2 (“this controversy and Bivens
action . . .”). Given that courts must read the complaint as a whole, see Schnitzler, 761 F.3d at 38,
and that they must take care to liberally construe pro se complaints, the Court assumes that the
counts alleging Constitutional violations were intended as Bivens claims.


                                                 22
against the Commonwealth of Kentucky or even any individual state actor.                 See Butz v.

Economou, 438 U.S. 478, 504 (1978) (“the decision in Bivens established that a citizen suffering

a compensable injury to a constitutionally protected interest could invoke the general federal-

question jurisdiction of the district courts to obtain an award of monetary damages against the

responsible federal official.”) (emphasis added).

        Moreover, “Bivens actions are for damages,” for which the defendant is personally

responsible. Simpkins, 108 F. 3d at 369; see also Davis v. Passman, 442 U.S. 228, 245 (1979)

(implying a cause of action and a damages remedy from the Fifth Amendment and noting that

under Bivens, “it is damages or nothing.”) (citation and internal quotation marks omitted). So,

none of these counts could support plaintiffs’ claims for injunctive relief.

        Therefore, the only question that remains is whether any of the four counts state a valid

Bivens claim for damages against an individual federal official.

        But not one of these counts even purports to sue an individual federal officer in his personal

capacity. No individual federal officer or employee has been named as a defendant or mentioned

in any of these counts. This leaves only the undifferentiated set of “unknown actors” included in

the caption of the case. Even if one can infer that plaintiffs meant to include some federal agents

in that category, that is not sufficient to sustain Counts VII, IX, X, and XI.

        No motion to dismiss has been filed on behalf of the “unnamed actors.” However, the D.C.

Circuit has stated that a “district court may sua sponte dismiss a claim pursuant to Rule 12(b)(6)

without notice where it is ‘patently obvious’ that the plaintiff cannot possibly prevail based on the

facts alleged in the complaint.” Rollins v. Wackenhut Servs., Inc., 703 F.3d 122, 127 (D.C. Cir.

2012), quoting Baker v. Dir., U.S. Parole Comm’n, 916 F.2d 725, 727 (D.C. Cir. 1990). The Court

will take that step here.



                                                 23
       The plaintiffs’ first problem is that a Bivens action is a judicially-created remedy, which

arose in the context of a Fourth Amendment violation, and therefore, courts have cautioned that it

should be construed narrowly, and they have been reluctant to extend the doctrine to other alleged

constitutional violations. In Loumiet v. United States, the D.C. Circuit confirmed that not all

alleged Constitutional violations are cognizable as Bivens causes of action, and it specifically

declined to imply the existence of a damages action under the First Amendment because, “in the

decades since Bivens was decided, the [Supreme] Court has grown wary of creating implied

damages actions in other contexts.” 948 F.3d 376, 381 (D.C. Cir. 2020), cert. denied, 141 S. Ct.

180 (2020), citing Ziglar v. Abbasi, 137 S. Ct. 1843, 1855–56 (2017). 9

       Here, Count IX is a would-be Bivens claim predicated directly on the First Amendment, so

it must be dismissed as to any defendant under Loumiet.

       The other counts invoke other constitutional provisions, but it appears that those violations

are alleged to be the means by which the defendants deprived the plaintiffs of their First

Amendment rights. Count VII alleges that defendants conspired to deprive the plaintiffs of their

civil rights in violation of the Fourth, Fifth, Sixth, and Eighth amendments, but it concludes with

an assertion that these actions were “all designed to deprive the Plaintiff’s . . . of their

Constitutionally guaranteed, First Amendment Right of Free Speech.” Compl. at 19. Similarly,

Count X alleges that defendants conspired to deprive the plaintiffs of their rights “in violation of

the Eighth Amendment Rights to be free of Cruel and Unusual Punishment,” Compl. at 20, and




9       This observation is not unique to the First Amendment; for example, when considering
whether a Bivens action could be brought under the Eighth Amendment, the Supreme Court
recently held that the availability of a claim may depend on whether an individual was incarcerated
in a government facility or a private prison. See Minneci v. Pollard, 565 U.S. 118, 125 (2012)
(when a claim is brought against “a privately employed defendant, state tort law provides an
alternative, existing process capable of protecting the constitutional interests at stake”).


                                                24
explains that “[i].e., Faller has been tortured by keeping him under false charges . . . in Kentucky

starting in 2002 designed to silence Faller and violate his First Amendment, Free Speech Rights.

Compl. at 20. Thus, even reading the complaint fairly to give plaintiffs the benefit of the doubt,

one could conclude that Counts VII and X are barred by Loumiet as well.

       Count XI alleges that the defendants conducted “three falsely concocted raids on Plaintiff

Faller against the Fourth Amendment of the United States Constitution,” but that count also asserts

that they did so “to further false and malicious civil and state prosecutions and to remove and

dispose of the valid defenses to the false charges of the Defendants where the Defendants failed to

provide legitimate . . . Courts and redress, protected under the First Amendment of the United

States Constitution.” Compl. at 20–21. This may also create a problem for plaintiffs under

Loumiet. 10

       But even if one were inclined to assess the sufficiency of the allegations of violations under

other amendments, the complaint fails to state any cognizable cause of action under Bivens against

any unknown federal actor, and Counts VII, IX, X, and XI, must be dismissed under Rule 12(b)(6).

The claims are entirely conclusory, and none ascribes any particular wrongdoing at any particular

time or place to any federal official, much less, one acting in his individual capacity.

       While the plaintiffs included “unknown actors” in the list of defendants in the caption of

the lawsuit, they did not include a single factual allegation about them in the remainder of the



10      The emphasis on the First Amendment may arise from concerns that the Fourth or Eighth
Amendment claims would likely run into additional hurdles. For example, there is a “three-year
limitations period in . . . most Bivens actions,” Banks v. Chesapeake & Potomac Tel. Co., 802
F.2d 1416, 1429 (D.C. Cir. 1986), and the acts that implicate the Fourth Amendment most directly
took place more than ten years ago. See, e.g., Compl. at 11 (“twenty, heavily armed IRS agents
raided Faller’s home and office” in November 2010). And according to the complaint, Faller’s
conviction and sentencing was in a federal tax case brought in 2013, Compl. at 12, and his
allegations have already been the subject of a federal civil rights action that was brought in West
Virginia in 2018, so there may be res judicata issues.


                                                 25
complaint. On pages 14–16, where plaintiffs describe each defendant in separately numbered

paragraphs, they omit the “unknown actors” entirely. None of the individual counts make

reference to any “unknown actor”; each simply purports to be brought against “the above-named

defendants.” So the Court has no way of knowing which claim is supposed to be against which

actor. And at no point does the complaint lay out what any particular “unknown actor” is alleged

to have done, whether they are a state or federal official (or a government official at all), whether

they acted in their official or personal capacity, where they are located and why the Court might

have personal jurisdiction over them, and what they may have done to either plaintiff. In sum, the

problem is not that the plaintiffs do not identify alleged wrongdoers by name; the problem is that

the complaint is too vague and too conclusory to state a plausible claim against any individual

actor, even one whose name is unknown and must be referred to as “John Doe.” See Iqbal, 556

U.S. at 681 (plaintiffs must assert more than “bare assertions” that “amount to nothing more than

a formulaic recitation of the elements of a constitutional discrimination claim”) (internal quotation

marks and citation omitted).

       Therefore, Counts VII, IX, X, and XI will be dismissed. 11



11      This leaves the Court with no claim against any unknown actor. Since the Court has ruled
that 18 U.S.C. §§ 241, 242, and 1581 will not support a civil claim against any defendant, there is
no need to address the strength of the allegations against unknown actors in Count IV; Counts II
and VI insofar as they are based on section 241 or 242; or Count III insofar as it is based on section
1581.

       Count One is brought under 42 U.S.C. § 1983, as is Count III, in part. Plaintiffs invoke 42
U.S.C. §§ 1981 and 1985 in Counts II, V, and VI. Given the discussion of those statutes above,
none of those counts can sustain an action against an individual federal agent or official.

        Section 1983 claims can be brought against individual state officials and even private
individuals, see Adickes v. S. H. Kress & Co., 398 U.S. 144, 152 (1970) (“Private persons, jointly
engaged with state officials in the prohibited action, are acting ‘under color’ of law for purposes
of the statute.”), and claims under sections 1981 and 1985 of the Civil Rights statute can also be
brought against individuals. See, e.g., Comcast Corp. v. Nat’l Ass’n of Afr. Am.-Owned Media,


                                                 26
IV.    The Younger abstention doctrine bars relief related to a pending state criminal case.

       The complaint alleges that “the Commonwealth of Kentucky engaged in actions to falsely

charge Faller four times. One of those indictments still stands today from 2006.” Compl. at 8. In

the “Relief Sought” section of the complaint, plaintiffs request, among other things, a declaratory

judgement stating that “the pending 2006 indictment of Commonwealth of Kentucky v. James

Faller 06-CR-00101 & 102” is a constitutional violation of “Faller’s rights to a fair and speedy

trial” and is “designed to obstruct and interfere” with his First Amendment and other statutory

rights. Compl. at 22. Plaintiffs also reference the pendency of the criminal case as grounds for

relief in Count X (complaining that defendants “intentionally obstruct[ed] legal judicial processes”

and “tortured [Faller] by keeping him under false charges (via (4) four illicit indictments, one of

which has been pending for (14) fourteen years”) and Count XI (alleging that the unconstitutional

“raids” were “an effort to further false and malicious civil and state prosecutions.”).

       These counts must be dismissed for other reasons, as previously explained. But insofar as

plaintiffs ask the Court to grant relief that would in some way impact the ongoing criminal

proceedings involving Faller, the claims also must be dismissed pursuant to Younger v. Harris,




140 S. Ct. 1009, 1016 (2020) (“§ 1981 was designed to eradicate blatant deprivations of civil
rights, such as where a private offeror refused to extend to an African-American, because he is an
African-American, the same opportunity to enter into contracts as he extends to white offerees.”)
(internal quotation marks and brackets omitted); Ziglar, 137 S. Ct. at 1865 (§ 1985 claim
“implicate[d] the activities of all the petitioners—the Executive Officials as well as the Wardens”).

        But even if plaintiffs intended to bring these claims against any unknown individual,
whether a private citizen or a state official – and there is no indication that they did – the same lack
of specificity that prevents the Court from finding that plaintiffs have stated a Bivens action against
an unknown individual federal official would doom these claims as well. The complaint fails to
spell out what was allegedly done by any individual state actor that would give rise to a plausible
inference that they are liable for a violation of plaintiffs’ civil rights. Therefore, all of the counts
in the complaint must be dismissed against the defendant unknown actors for failure to state a
claim under Rule 12(b)(6).


                                                  27
401 U.S. 37, 41 (1971). In Younger, the Supreme Court announced that principles of equity and

comity require the federal courts to abstain from intervention in pending state proceedings when

three criteria are met: (1) there are ongoing state proceedings that are judicial in nature; (2) the

state proceedings implicate important state interests; and (3) the proceedings afford an adequate

opportunity to raise the federal claims. Bridges v. Kelly, 84 F.3d 470, 476 (D.C. Cir. 1996), citing

Hoai v. Sun Ref. Mktg. Co., 866 F.2d 1515, 1518 (D.C. Cir. 1989). Ongoing state criminal

prosecutions meet all three criteria. Kugler v. Helfant, 421 U.S. 117, 123 (1975), citing Younger,

401 U.S. at 46 (“In Younger v. Harris [] and its companion cases, the Court reexamined the

principles governing federal judicial intervention in pending state criminal cases, and

unequivocally reaffirmed ‘the fundamental policy against federal interference with state criminal

prosecutions.’”). In sum, as the Supreme Court has reiterated, “Younger preclude[s] federal

intrusion into ongoing state criminal prosecutions.” Sprint Commc’ns, Inc. v. Jacobs, 571 U.S.

69, 78 (2013), citing New Orleans Pub. Serv., Inc. v. Council of City of New Orleans, 491 U.S.

350, 368 (1989). Thus, the Court must also dismiss plaintiffs’ claims insofar as they seek to

interfere with ongoing state criminal prosecutions. 12




12      There is an exception to the Younger doctrine when an enforcement action is brought “in
bad faith without hope of obtaining a valid conviction.” Perez v. Ledesma, 401 U.S. 82, 85 (1971).
However, this exception is to be rarely applied; “[o]nly if ‘extraordinary circumstances’ render the
state court incapable of fairly and fully adjudicating the federal issues before it, can there be any
relaxation of the deference to be accorded to the state criminal process.” Kugler v. Helfant, 421
U.S. at 124. While the complaint is replete with allegations of bad faith, plaintiffs have not argued
that this exception applies, and in any event, there is no count that has survived scrutiny under
Rules 12(b)(1) and 12(b)(6).


                                                 28
                                     CONCLUSION

      For the foregoing reasons, the Federal Defendants’ motion to dismiss and Kentucky’s

motion to dismiss will be GRANTED. With the termination of the case, plaintiffs’ pending

motions are DENIED as moot.

      A separate order will issue.




                                        AMY BERMAN JACKSON
                                        United States District Judge

DATE: September 17, 2021




                                          29